commonwealth’s appeal.
Opinion,
Mb. Justice Clabk:
For the reasons given in our opinion filed in the Commonwealth’s Appeal in Commonwealth v. Lehigh Yalley Railroad Co. argued at this term and not yet reported [ante, 429], this case is reversed and judgment is now entered in favor of the commonwealth of Pennsylvania for the sum of three thousand seven hundred and sixty-five dollars, with interest according' to law, and costs.
Tax at the rate of 3 mills, .... $2,643.00
Penalty, 10 per cent,..... 264.30
Attorney General’s commissions, . . 132.15
Interest at 12 per cent, ..... 725.82
$3,765.00
NEW YORK ETC. B. CO.’S APPEAL.
Opinion, Mb. Justice Clabk :
This case is ruled by Commonwealth v. New York etc. R. Co., argued at this term and not yet reported [ante, 463].
Judgment affirmed.